NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted September 7, 2016 *
                               Decided September 12, 2016

                                         Before

                          DIANE P. WOOD, Chief Judge

                          RICHARD A. POSNER, Circuit Judge

                          FRANK H. EASTERBROOK, Circuit Judge

No. 16-2181

MARVIN DAVENPORT and                           Appeal from the United States District
JUDITH DAVENPORT,                              Court for the Northern District of Illinois,
     Plaintiffs-Appellants,                    Eastern Division.

      v.                                       No. 15 C 10947

ROUNDPOINT MORTGAGE SERVICING                  Virginia M. Kendall,
CORP., et al.,                                 Judge.
     Defendants-Appellees.

                                       ORDER

       Marvin and Judith Davenport defaulted on their mortgage, and their lender
brought a foreclosure action against them in state court. The Davenports contested the
action, alleging that foreclosure was improper because their lender and loan servicer


      *
        We have unanimously agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-2181                                                                            Page 2

had engaged in various unfair business practices. The court issued a judgment of
foreclosure and eventually approved the judicial sale of the property. The very next
day, the Davenports filed this lawsuit in federal court—purportedly on the basis of
diversity jurisdiction, see 28 U.S.C. § 1332—in which they reiterated that the mortgage
“was based on fraud therefore the foreclosure as well as the mortgage was null and
voided.” In addition to damages, the Davenports sought “clear title to their property.”
The district court dismissed the suit with prejudice, reasoning that the Rooker–Feldman
doctrine, see D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co.,
263 U.S. 413 (1923), precluded the exercise of federal subject-matter jurisdiction because
the Davenports are not permitted to use the district court “as an appellate tribunal to
review the state court foreclosure.”

       The Davenports continue to insist, as they did to the district court, that the
federal case is “irrelevant to the foreclosure case.” But the federal lawsuit sought to
“clear title” to the foreclosed property and thus represented an improper collateral
challenge to the state-court judgment. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005); Crawford v. Countrywide Home Loans, Inc., 647 F.3d 642, 645
(7th Cir. 2011); Taylor v. Fed. Nat’l Mortg. Ass’n, 374 F.3d 529, 532–33 (7th Cir. 2004).
To the extent the Davenports hint that they seek damages for extrajudicial injuries that
wouldn’t be barred by the Rooker-Feldman doctrine, see Iqbal v. Patel, 780 F.3d 728, 730
(7th Cir. 2015), they do not develop any meaningful argument that we can review.
See FED. R. APP. P. 28(a)(8)(A); Rahn v. Bd. of Trustees of N. Ill. Univ., 803 F.3d 285, 295
(7th Cir. 2015). They do not explain the significance, for example, of their scattershot
references to statutes such as the Freedom of Information Act and the USA Patriot Act.

                                                                                 AFFIRMED.